Order entered July 1, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19679

                                           ORDER
       In an order dated April 30, 2015, the Court granted appellant’s motion to file

supplemental reporter’s records and ordered Glenda Johnson, Official Court Reporter for the

256th Judicial District Court, to file reporter’s records from six hearings. In an order dated May

5, 2015, the Court granted appellee’s motion to file previously requested reporter’s records and

ordered Ms. Johnson to file reporter’s records from an additional six hearings. The requested

reporter’s records are past due.

       Accordingly, we ORDER Ms. Johnson to file, by JULY 20, 2015, the reporter’s records

with exhibits from the hearings held on the following dates:

       1.      February 20, 2014;

       2.      February 28, 2014;

       3.      March 20, 2014;

       4.      October 7, 2014;
       5.      October 22, 2014; and

       6.      January 9, 2015.

If any of the above-listed hearings were not recorded, Ms. Johnson shall file written verification

that such hearings were not recorded.

       We further ORDER Ms. Johnson to file, by JULY 20, 2015, either the reporter’s records

with exhibits from the hearings held on the following dates:

       1.      November 15, 2013;

       2.      December 19, 2013;

       3.      September 9, 2014;

       4.      October 2, 2014;

       5.      October 3, 2014; and

       6.      November 17, 2014

or written verification that any of the hearings were not recorded or that appellee has not paid or

made arrangements to pay for these records.

       Appellant’s brief will be due THIRTY DAYS after the reporter’s record is complete or

written verification that any of the above listed hearings were not recorded or that appellee has

not paid for the records appellee requested.

       We expressly CAUTION Ms. Johnson that failure to comply with this order may result

in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable David Lopez, Judge of the 256th Judicial District Court, Ms.

Johnson, and counsel for all parties.

                                                     /s/       ELIZABETH LANG-MIERS
                                                               JUSTICE